Per Curiam:

Appellant entered guilty pleas to possession of marijuana with intent to distribute, second offense, and to conspiracy to distribute marijuana, second offense. He was sentenced to two concurrent terms of nine (9) years each.
The maximum sentence for conspiracy to commit a drug offense is one-half of the maximum punishment for the offense which was the object of the conspiracy. S. C. Code Ann. § 44-53-420 (1976). The maximum sentence for distribution of marijuana, second offense, is ten years; therefore the maximum allowable sentence for appellant on the conspiracy charge was five years. S. C. Code Ann. §§ 44-53-190(d), 44-53-370(b) (2) (1976).
A sentence imposed in excess of statutory authority requires remanding the case for resentencing in conformity with the applicable statutes. State v. Hill, 254 S. C. 321, 175 S. E. (2d) 227 (1970).
*474We reverse appellant’s conspiracy sentence and remand for resentencing. Otherwise, the judgment below is affirmed.